DETAILED ACTION

Claims 1, 4, 6-11, 14 and 16-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants' arguments have been fully considered and are persuasive. Therefore, the Non-Final Rejection of 11/12/2020 is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 14, line 1; change “claim 12” to “claim 11”.


Allowable Subject Matter
Claim 1, 4, 6-11, 14 and 16-20 allowed. 
The Examiner agrees with the Applicant’s arguments filed 02/04/2021with regard to the allowable features in view of the arts of record; therefore, the Examiner favors the allowance of claims 1, 4, 6-11, 14 and 16-20. Therefore, the Non-Final Rejection of 11/12/2020 is withdrawn. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        03/05/2021